Exhibit 99 TABLE OF CONTENTS GLOSSARY OF TERMS SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS PART II ITEM 6. SELECTED FINANCIAL DATA ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA ITEM 9A. CONTROLS AND PROCEDURES ITEM 9A(T). CONTROLS AND PROCEDURES PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES GLOSSARY OF TERMS We use the words “Progress Energy,” “we,” “us” or “our” with respect to certain information to indicate that such information relates to Progress Energy, Inc. and its subsidiaries on a consolidated basis. When appropriate, the parent holding company or the subsidiaries of Progress Energy are specifically identified on an unconsolidated basis as we discuss their various business activities. The following abbreviations or acronyms are used by the Progress Registrants: TERM DEFINITION 2007 Form 10-K Progress Registrats' annual report on Form 10-K for the fiscal year ended December 31, 2007 401(k) Progress Energy 401(k) Savings & Stock Ownership Plan AFUDC Allowance for funds used during construction AHI Affordable housing investment ARO Asset retirement obligation Annual Average Price Average wellhead price per barrel for unregulated domestic crude oil for the year Asset Purchase Agreement Agreement by and among Global, Earthco and certain affiliates, and the Progress Affiliates as amended on August 23, 2000 Audit Committee Audit and Corporate Performance Committee of Progress Energy’s board of directors BART Best Available Retrofit Technology Broad River Broad River LLC’s Broad River Facility Brunswick PEC’s Brunswick Nuclear Plant Btu British thermal unit CAIR Clean Air Interstate Rule CAMR Clean Air Mercury Rule CAVR Clean Air Visibility Rule CCO Competitive Commercial Operations CERCLA or Superfund Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended Ceredo Ceredo Synfuel LLC CIGFUR Carolina Industrial Group for Fair Utility Rates II Clean Smokestacks Act North Carolina Clean Smokestacks Act, enacted in June 2002 Coal Mining Two Progress Fuels subsidiaries engaged in the coal mining business Coal and Synthetic Fuels Former business segment that had been primarily engaged in the production and sales of coal-based solid synthetic fuels, the operation of synthetic fuels facilities for third parties and coal terminal services the Code Internal Revenue Code CO2 Carbon dioxide COL Combined license Colona Colona Synfuel Limited Partnership, LLLP Corporate and Other Corporate and Other segment includes Corporate as well as other nonregulated businesses CR3 PEF’s Crystal River Unit No. 3 Nuclear Plant CR4 and CR5 PEF’s Crystal River Units No. 4 and 5 coal-fired steam turbines CUCA Carolina Utility Customers Association CVO Contingent value obligation D.C. Court of Appeals U.S. Court of Appeals for the District of Columbia Circuit DeSoto DeSoto County Generating Co., LLC DIG Issue C20 FASB Derivatives Implementation Group Issue C20, “Interpretation of the Meaning of Not Clearly and Closely Related in Paragraph 10(b) regarding Contracts with a Price Adjustment Feature” Dixie Fuels Dixie Fuels Limited DOE United States Department of Energy DSM Demand-side management Earthco Four coal-based solid synthetic fuels limited liability companies of which three are wholly owned ECCR Energy Conservation Cost Recovery Clause ECRC Environmental Cost Recovery Clause 2 EIA Energy Information Agency EIP Equity Incentive Plan EPA United States Environmental Protection Agency EPACT Energy Policy Act of 2005 ERO Electric reliability organization ESOP Employee Stock Ownership Plan FASB Financial Accounting Standards Board FERC Federal Energy Regulatory Commission FDCA Florida Department of Community Affairs FGT Florida Gas Transmission Company FIN 39 FASB Interpretation No. 39, “Offsetting of Amounts Related to Certain Contracts” FIN 45 FASB Interpretation No. 45, “Guarantor’s Accounting and Disclosure Requirements for Guarantees, Including Indirect Guarantees of Indebtedness of Others” FIN 46R FASB Interpretation No. 46R, “Consolidation of Variable Interest Entities – an Interpretation of ARB No. 51” FIN 47 FASB Interpretation No. 47, “Accounting for Conditional Asset Retirement Obligations – an Interpretation of FASB Statement No. 143” FIN 48 FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” the Florida Global Case U.S. Global, LLC v. Progress Energy, Inc. et al Florida Progress Florida Progress Corporation FPSC Florida Public Service Commission FRCC Florida Reliability Coordinating Council FSP FASB Staff Position FSP FIN 39-1 FASB Staff Position No. FIN 39-1, “An Amendment of FIN 39, Offsetting of Amounts Related to Certain Contracts” Funding Corp. Florida Progress Funding Corporation, a wholly owned subsidiary of Florida Progress GAAP Accounting principles generally accepted in the United States of America Gas Natural gas drilling and production business the Georgia Contracts Full-requirements contracts with 16 Georgia electric membership cooperatives formerly serviced by CCO Georgia Power Georgia Power Company, a subsidiary of Southern Company Georgia Operations Former reporting unit consisting of the Effingham, Monroe, Walton and Washington nonregulated generation plants in service and the Georgia Contracts Global U.S. Global, LLC GridSouth GridSouth Transco, LLC Gulfstream Gulfstream Gas System, L.L.C. Harris PEC’s Shearon Harris Nuclear Plant IBEW International Brotherhood of Electrical Workers IRS Internal Revenue Service kV Kilovolt kVA Kilovolt-ampere kWh Kilowatt-hours Level 3 Level 3 Communications, Inc. LIBOR London Inter Bank Offering Rate MD&A Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in Part II, Item 7 of the 2007 Form 10-K Medicare Act Medicare Prescription Drug, Improvement and Modernization Act of 2003 MGP Manufactured gas plant MW Megawatts MWh Megawatt-hours Moody’s Moody’s Investors Service, Inc. NAAQS National Ambient Air Quality Standards NCDWQ North Carolina Division of Water Quality NCUC North Carolina Utilities Commission NEIL Nuclear Electric Insurance Limited NERC North American Electric Reliability Corporation North Carolina Global Case Progress Synfuel Holdings, Inc. et al. v. U.S. Global, LLC the Notes Guarantee Florida Progress’ full and unconditional guarantee of the Subordinated Notes NOx Nitrogen Oxides 3 NOx SIP Call EPA rule which requires 22 states including North Carolina, South Carolina and Georgia (but excluding Florida) to further reduce emissions of nitrogen oxides NSR New Source Review requirements by the EPA NRC United States Nuclear Regulatory Commission Nuclear Waste Act Nuclear Waste Policy Act of 1982 NYMEX New York Mercantile Exchange O&M Operation and maintenance expense OATT Open Access Transmission Tariff OCI Other comprehensive income OPC Florida’s Office of Public Counsel OPEB Postretirement benefits other than pensions the Parent Progress Energy, Inc. holding company on an unconsolidated basis PEC Carolina Power & Light Company d/b/a Progress Energy Carolinas, Inc. PEF Florida Power Corporation d/b/a Progress Energy Florida, Inc. PESC Progress Energy Service Company, LLC the Phase-out Price Price per barrel of unregulated domestic crude oil at which the value of Section 29/45K tax credits are fully eliminated PM 2.5 EPA standard for particulate matter less than 2.5 microns in diameter PM 2.5-10 EPA standard for particulate matter between 2.5 and 10 microns in diameter PM 10 EPA standard for particulate matter less than 10 microns in diameter Power Agency North Carolina Eastern Municipal Power Agency Preferred Securities 7.10% Cumulative Quarterly Income Preferred Securities due 2039, Series A issued by the Trust Preferred Securities Guarantee Florida Progress’ guarantee of all distributions related to the Preferred Securities Progress Affiliates Five affiliated coal-based solid synthetic fuels facilities Progress Energy Progress Energy, Inc. and subsidiaries on a consolidated basis Progress Registrants The reporting registrants within the Progress Energy consolidated group. Collectively, Progress Energy, Inc., PEC and PEF Progress Fuels Progress Fuels Corporation, formerly Electric Fuels Corporation Progress Rail Progress Rail Services Corporation PRP Potentially responsible party, as defined in CERCLA PSSP Performance Share Sub-Plan PT LLC Progress Telecom, LLC PUHCA 1935 Public Utility Holding Company Act of 1935, as amended PUHCA 2005 Public Utility Holding Company Act of 2005 PURPA Public Utilities Regulatory Policies Act of 1978 PVI Progress Energy Ventures, Inc., formerly referred to as Progress Ventures, Inc. PWC Public Works Commission of the City of Fayetteville, North Carolina QF Qualifying facility RCA Revolving credit agreement REPS North Carolina Renewable Energy and Energy Efficiency Portfolio Standard Reagents Commodities such as ammonia and limestone used in emissions control technologies Rockport Indiana Michigan Power Company’s Rockport Unit No. 2 Robinson PEC’s Robinson Nuclear Plant ROE Return on equity Rowan Rowan County Power, LLC RSA Restricted stock awards program RSU Restricted stock unit RTO Regional transmission organization SCPSC Public Service Commission of South Carolina SEC United States Securities and Exchange Commission Section 29 Section 29 of the Code Section 29/45K General business tax credits earned after December 31, 2005 for synthetic fuels production in accordance with Section 29 Section 316(b) Section 316(b) of the Clean Water Act Section 45K Section 45K of the Code (See Note/s “#”) For all sections, this is a cross-reference to the Combined Notes to the Financial Statements contained in PART II, Item 8 of the 2007Form 10-K SERC SERC Reliability Corporation 4 SESH Southeast Supply Header, L.L.C. S&P Standard & Poor’s Rating Services SFAS Statement of Financial Accounting Standards SFAS No. 5 Statement of Financial Accounting Standards No. 5, “Accounting for Contingencies” SFAS No. 71 Statement of Financial Accounting Standards No. 71, “Accounting for the Effects of Certain Types of Regulation” SFAS No. 87 Statement of Financial Accounting Standards No. 87, “Employers’ Accounting for Pensions” SFAS No. 115 Statement of Financial Accounting Standards No. 115, “Accounting for Certain Investments in Debt and Equity Securities” SFAS No. 123R Statement of Financial Accounting Standards No. 123R, “Share-Based Payment” SFAS No. 133 Statement of Financial Accounting Standards No. 133, “Accounting for Derivative and Hedging Activities” SFAS No. 141R Statement of Financial Accounting Standards No. 141R, “Business Combinations” SFAS No. 142 Statement of Financial Accounting Standards No. 142, “Goodwill and Other Intangible Assets” SFAS No. 143 Statement of Financial Accounting Standards No. 143, “Accounting for Asset Retirement Obligations” SFAS No. 144 Statement of Financial Accounting Standards No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets” SFAS No. 157 Statement of Financial Accounting Standards No. 157, “Fair Value Measurements” SFAS No. 158 Statement of Financial Accounting Standards No. 158, “Employers’ Accounting for Defined Benefit Pension and Other Postretirement Plans” SFAS No. 159 Statement of Financial Accounting Standards No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – Including an amendment of FASB Statement No. 115” SFAS No. 160 Statement of Financial Accounting Standards No. 160, “Noncontrolling Interests in Consolidated Financial Statements, an amendment of ARB No. 51” SNG Southern Natural Gas Company SO2 Sulfur dioxide Subordinated Notes 7.10% Junior Subordinated Deferrable Interest Notes due 2039 issued by Funding Corp. Tax Agreement IntercompanyIncome Tax Allocation Agreement Terminals Coalterminals anddocks in West Virginia and Kentucky the Threshold Price Price per barrel of unregulated domestic crude oil at which the value of Section 29/45Ktaxcredits begin to reduce the Trust FPC Captial I the Utilities Collectively, PEC and PEF Winchester Production Winchester Production Company, Ltd. Winter Park City of Winter Park, Fla. 5 SAFE HARBOR FOR FORWARD-LOOKING STATEMENTS In this combined report, each of the Progress Registrants makes forward-looking statements within the meaning of the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. The matters discussed throughout this combined Form 10-K that are not historical facts are forward looking and, accordingly, involve estimates, projections, goals, forecasts, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Any forward-looking statement is based on information current as of the date of this report and speaks only as of the date on which such statement is made, and the Progress Registrants undertake no obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made. Examples of factors that you should consider with respect to any forward-looking statements made throughout this document include, but are not limited to, the following: the impact of fluid and complex laws and regulations, including those relating to the environment and the Energy Policy Act of 2005 (EPACT); the anticipated future need for additional baseload generation and associated transmission facilities in our regulated service territories and the accompanying regulatory and financial risks; the financial resources and capital needed to comply with environmental laws and renewable energy portfolio standards and our ability to recover related eligible costs under cost-recovery clauses or base rates; our ability to meet current and future renewable energy requirements; the inherent risks associated with the operation of nuclear facilities, including environmental, health, regulatory and financial risks; the impact on our facilities and businesses from a terrorist attack; weather and drought conditions that directly influence the production, delivery and demand for electricity; recurring seasonal fluctuations in demand for electricity; the ability to recover in a timely manner, if at all, costs associated with future significant weather events through the regulatory process; economic fluctuations and the corresponding impact on our customers, including downturns in the housing and consumer credit markets; fluctuations in the price of energy commodities and purchased power and our ability to recover such costs through the regulatory process; the Progress Registrants’ ability to control costs, including operations and maintenance (O&M) and large construction projects; the ability of our subsidiaries to pay upstream dividends or distributions to the Parent; the ability to successfully access capital markets on favorable terms; the impact that increases in leverage may have on each of the Progress Registrants; the Progress Registrants’ ability to maintain their current credit ratings and the impact on the Progress Registrants’ financial condition and ability to meet their cash and other financial obligations in the event their credit ratings are downgraded; our ability to fully utilize tax credits generated from the previous production and sale of qualifying synthetic fuels under Internal Revenue Code Section 29/45K (Section 29/45K); the investment performance of our nuclear decommissioning trust funds and assets of pension and benefit plans; the outcome of any ongoing or future litigation or similar disputes and the impact of any such outcome or related settlements; and unanticipated changes in operating expenses and capital expenditures. Many of these risks similarly impact our nonreporting subsidiaries. These and other risk factors are detailed from time to time in the Progress Registrants’ filings with the United States Securities and Exchange Commission (SEC). Many, but not all, of the factors that may impact actual results are discussed in the Risk Factors section in the Progress Registrants’ annual report on Form 10-K for the fiscal year ended December 31, 2007 (2007 Form 10-K), which was filed with the SEC on February 28, 2008. All such factors are difficult to predict, contain uncertainties that may materially affect actual results and may be beyond our control. New factors emerge from time to time, and it is not possible for management to predict all such factors, nor can management assess the effect of each such factor on the Progress Registrants. 6 PART II ITEM 6. SELECTED FINANCIAL DATA The selected financial data should be read in conjunction with the consolidated financial statements and the notes thereto included elsewhere in this report. PROGRESS ENERGY Years Ended December 31 (in millions except per share data) 2007 2006 (a) 2005 (a) 2004 (a) 2003 (a) Operating results Operating revenues $ 9,153 $ 8,724 $ 7,948 $ 7,168 $ 6,775 Income from continuing operations before cumulative effect of changes in accounting principles, net of tax 693 551 523 552 536 Net income 504 571 697 759 782 Per share data Basic earnings Income from continuing operations $ 2.71 $ 2.20 $ 2.12 $ 2.28 $ 2.26 Net income 1.97 2.28 2.82 3.13 3.30 Diluted earnings Income from continuing operations 2.70 2.20 2.12 2.27 2.25 Net income 1.96 2.28 2.82 3.12 3.28 Assets(b) $ 26,365 $ 25,859 $ 27,114 $ 26,131 $ 26,558 Capitalization and Debt Common stock equity $ 8,422 $ 8,286 $ 8,038 $ 7,633 $ 7,444 Preferred stock of subsidiaries – not subject to mandatory redemption 93 93 93 93 93 Minority interest 84 10 36 29 24 Long-term debt, net (c) 8,737 8,835 10,446 9,521 9,693 Current portion of long-term debt 877 324 513 349 868 Short-term debt 201 – 175 684 4 Capital lease obligations 247 72 18 19 20 Total capitalization and debt $ 18,661 $ 17,620 $ 19,319 $ 18,328 $ 18,146 Dividends declared per common share $ 2.45 $ 2.43 $ 2.38 $ 2.32 $ 2.26 (a) Operating results and balance sheet data have been restated for discontinued operations. (b) Amounts have been revised for the retrospective implementation of FASB Staff Position No. FIN 39-1, "An Amendement of FIN 39, Offsetting of Amounts Related to Certain Contracts". (c) Includes long-term debt to affiliated trust of $271 million at December 31, 2007 and 2006 and $270 million at December 31, 2005, 2004 and 2003. (See Note 23.) 7 PEC Years Ended December 31 (in millions) 2007 2006 2005 2004 2003 Operating results Operating revenues $ 4,385 $ 4,086 $ 3,991 $ 3,629 $ 3,600 Net income 501 457 493 461 482 Earnings for common stock 498 454 490 458 479 Assets(a) $ 11,982 $ 12,026 $ 11,502 $ 10,787 $ 10,938 Capitalization and Debt Common stock equity $ 3,779 $ 3,390 $ 3,118 $ 3,072 $ 3,237 Preferred stock – not subject to mandatory redemption 59 59 59 59 59 Long-term debt, net 3,183 3,470 3,667 2,750 3,086 Current portion of long-term debt 300 200 – 300 300 Short-term debt (b) 154 – 84 337 29 Capital lease obligations 17 18 18 19 20 Total capitalizationand debt $ 7,492 $ 7,137 $ 6,946 $ 6,537 $ 6,731 (a) Amounts havebeen revised for the retrospective implementation of FASB Staff Position No. FIN 39-1, "An Amendment of FIN 39, Offsetting of Amounts Related to Certain Contracts". (b) Includes notes payable to affiliated companies, related to the money pool program, of $154 million, $11 million, $116 million and $25 million at December 31, 2007, 2005, 2004 and 2003, respectively. PEF The information called for by Item 6 is omitted for PEF pursuant to Instruction I(2)(a) to Form 10-K (Omission of Information by Certain Wholly Owned Subsidiaries). 8 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK We are exposed to various risks related to changes in market conditions. Market risk represents the potential loss arising from adverse changes in market rates and prices. We have a risk management committee that includes senior executives from various business groups. The risk management committee is responsible for administering risk management policies and monitoring compliance with those policies by all subsidiaries. Under our risk policy, we may use a variety of instruments, including swaps, options and forward contracts, to manage exposure to fluctuations in commodity prices and interest rates. Such instruments contain credit risk to the extent that the counterparty fails to perform under the contract. We mitigate such risk by performing credit reviews using, among other things, publicly available credit ratings of such counterparties (See Note The following disclosures about market risk contain forward-looking statements that involve estimates, projections, goals, forecasts, assumptions, risks and uncertainties that could cause actual results or outcomes to differ materially from those expressed in the forward-looking statements. Please review Item 1A of the 2007 Form 10-K, “Risk Factors” and “Safe Harbor for Forward-Looking Statements” for a discussion of the factors that may impact any such forward-looking statements made herein. Certain market risks are inherent in our financial instruments, which arise from transactions entered into in the normal course of business. Our primary exposures are changes in interest rates with respect to our long-term debt and commercial paper, fluctuations in the return on marketable securities with respect to our nuclear decommissioning trust funds, changes in the market value of CVOs and changes in energy-related commodity prices. These financial instruments are held for purposes other than trading. The risks discussed below do not include the price risks associated with nonfinancial instrument transactions and positions associated with our operations, such as purchase and sales commitments and inventory. PROGRESS ENERGY INTEREST RATE RISK From time to time, we use interest rate derivative instruments to adjust the mix between fixed and floating rate debt in our debt portfolio, to mitigate our exposure to interest rate fluctuations associated with certain debt instruments and to hedge interest rates with regard to future fixed-rate debt issuances. The notional amounts of interest rate derivatives are not exchanged and do not represent exposure to credit loss. In the event of default by a counterparty, the risk in the transaction is the cost of replacing the agreements at current market rates. We enter into interest rate derivative agreements only with banks with credit ratings of single A or better. We use a number of models and methods to determine interest rate risk exposure and fair value of derivative positions. For reporting purposes, fair values and exposures of derivative positions are determined at the end of the reporting period using the Bloomberg Financial Markets system. In accordance with SFAS No. 133, “Accounting for Derivatives and Hedging Activities” (SFAS No. 133), interest rate derivatives that qualify as hedges are separated into one of two categories: cash flow hedges or fair value hedges.
